 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    NATIONAL OUTSOURCING SERVICES,                         Case No. 2:19-cv-00131-JCM-GWF
      INC.,
 8
                                            Plaintiff,                     ORDER
 9           v.
10    TS DYNAMIC CORP., et al.,
11                                        Defendants.
12

13          This matter is before the Court on Patrick G. Byrne, Esq., Hayley J. Cummings, Esq., and
14   the law firm of Snell & Wilmer’s Motion for Withdraw as Attorneys for
15   Defendants/Counterdefendants/Third-Party TS Dynamic Corp., Troy Sibel, Nationwide Office
16   Support Corp and TS Risk Corp. (ECF No. 21), filed April 15, 2019. Plaintiff filed its Non-
17   Opposition (ECF No. 22) on April 17, 2019. Counsel represents that it recently discovered facts
18   that will materially and adversely affect its ability to effectively represent Defendants. Upon
19   review and consideration, the Court finds good cause exists to grant counsel’s request for
20   withdrawal. Defendants are advised that a corporation or limited liability company may appear in
21   federal court only through licensed counsel. U.S. v. High Country Broad. Co., Inc., 3 F.3d 1244,
22   1245 (9th Cir. 1993). Accordingly,
23          IT IS HEREBY ORDERED that Patrick G. Byrne, Esq., Hayley J. Cummings, Esq’s.,
24   and the law firm of Snell & Wilmer’s Motion for Withdraw as Attorneys for
25   Defendants/Counterdefendants/Third-Party TS Dynamic Corp., Troy Sibel, Nationwide Office
26   Support Corp and TS Risk Corp. (ECF No. 21) is granted.
27   ...
28   ...
                                                         1
 1          IT IS FURTHER ORDERED that TS Dynamic Corp., Nationwide Office Support Corp

 2   and TS Risk Corp shall have until June 7, 2019, to retain counsel.

 3          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 4   address of Defendant Troy Sibel to the civil docket:
            Troy Sibel
 5          9904 Cozy Glen Circle
 6          Las Vegas, NV 89117
            IT IS FURTHER ORDERED that the Clerk of the Court is instructed to remove Patrick
 7
     G. Byrne, Esq., Hayley J. Cummings, Esq from CM/ECF service list of this case.
 8

 9          Dated this 6th day of May, 2019.

10

11
                                                            GEORGE FOLEY, JR.
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
